Exhibit 10.44

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into effective as of
July 1, 2007 (“Effective Date”), by and between Dr. John A. Wise (“Consultant”)
and Natural Alternatives International, Inc., a Delaware corporation
(“Company”). Company and Consultant may be referred to collectively as the
“Parties.”

RECITALS

A. Consultant has expertise in all areas of Company’s business and has been
employed by Company most recently as Chief Scientific Officer. Consultant has
agreed to transition from full time employment to consulting work for Company.

B. This Agreement is intended to replace Consultant and Company’s current
Amended and Restated Employment Agreement dated effective January 30, 2004.
Consultant, in consideration of terminating his employment with Company and in
consideration of replacing the Amended and Restated Employment Agreement dated
effective January 30, 2004, with this Agreement, is willing to provide
consulting services to Company on the terms and conditions specified in this
Agreement.

C. Company is willing to engage Consultant as an independent contractor, and not
as an employee, on the terms and conditions specified in this Agreement.

In consideration of and incorporating the foregoing recitals as if fully set
forth below and intending to be legally bound, the Parties agree as follows:

AGREEMENT

1. Engagement. Consultant accepts the offer of Company to act as an independent
contractor to provide consulting services for Company on the terms and
conditions specified in this Agreement. Consultant’s services may be terminated
by either Consultant or Company at any time for any reason or no reason, with or
without Cause (defined below), upon written notice to the other or without any
notice upon the death of Consultant. The status of the consulting relationship
may not be modified except by an agreement in writing signed by the President or
Chief Executive Officer of Company and by Consultant, the terms of which must be
approved in advance in writing by Company’s Board of Directors.

2. Term. This Agreement will commence on the Effective Date and shall terminate
exactly two (2) years and six (6) months after commencement (“Term”). Consultant
and Company understand and agree nothing Consultant or Company does during the
Term can be construed to create an implied or express contract of employment
contrary to this Agreement.

3. Description of Services of Consultant. Consultant’s schedule under this
Agreement on a given day shall generally be subject to Consultant’s discretion
provided Consultant and Company anticipate Consultant shall be available to work
on such matters as the President of the Company may identify from time to time
following reasonable notice. It is anticipated Consultant may be asked by the
President of the Company to travel on occasion



--------------------------------------------------------------------------------

following reasonable notice to other locations including other offices of the
Company and its subsidiaries both within and outside the United States.
Consultant represents to Company that Consultant has no other outstanding
commitments inconsistent with any of the terms of this Agreement or the services
to be rendered under it. Upon the request of Company, Consultant agrees to
testify in any proceeding designated by Company.

4. Compensation.

a. Consulting Fee. During the Term, Company agrees to pay Consultant a monthly
consulting fee of Ten Thousand Dollars per month ($10,000) payable no less
frequently than monthly. Company shall not be responsible for withholding income
or other taxes from any fees or expenses paid to Consultant. Consultant shall be
solely responsible for filing all returns and paying any income, social security
or other tax levied upon or determined with respect to the payments made to
Consultant pursuant to this Agreement.

b. Additional Benefits. During the Term, Consultant shall not be entitled to
receive and/or participate in any benefits normally associated with his previous
employment with Company. However, in consideration of Consultant terminating his
employment with Company, terminating his Amended and Restated Employment
Agreement dated effective January 30, 2004, and entering into this Agreement,
Consultant will be entitled, during the Term, to receive continuing group health
insurance coverage pursuant to COBRA and Company will pay directly to the
provider on behalf of Consultant the first eighteen (18) months premiums for
such continuation coverage. Company agrees, during the Term, to pay an
additional twelve (12) months premiums following the first 18 months premiums if
such coverage remains available to Consultant. In the event Consultant is not
entitled to receive continuing group health insurance coverage pursuant to COBRA
beyond the first 18 months of the Term, Company will provide to Consultant for a
supplementary twelve (12) months as additional monthly compensation for the
remaining Term, the same dollar amount per month expended on premiums for such
continuation coverage in the first 18 months. In the event Consultant finds
alternate employment following the Effective Date of this Agreement after which
Consultant no longer requires COBRA continuation coverage, Company will have no
further obligation to pay the balance of any such unused continuation coverage
to Consultant.

c. Stock Options. Company and Consultant acknowledge and agree as of the
Effective Date of this Agreement, Consultant holds the Incentive and
Nonqualified stock options to buy shares of Company’s common stock in the
amounts and subject to the terms and conditions set forth on attached and
incorporated Exhibit A (collectively, the “Options”). Company and Consultant
acknowledge and agree pursuant to the terms of the Options and the Company’s
1999 Omnibus Equity Incentive Plan under which the Options were granted, each of
the Options will remain in effect and exercisable following Consultant’s change
in status from an employee of Company to independent contractor under this
Agreement as follows:

i. With respect to the Incentive Stock Option granted August 28, 2000, (40,000
shares outstanding, fully vested) and the Incentive Stock Option granted
September 8, 2003, (24,427 shares outstanding, fully vested), Consultant may
exercise these Incentive Stock Options within three (3) months from the
Effective Date of this Agreement. To



--------------------------------------------------------------------------------

the extent Consultant does not exercise these Incentive Stock Options within
three (3) months from the Effective Date, the Incentive Stock Options granted
August 28, 2000, and September 8, 2003, shall terminate.

ii. With respect to the Incentive Stock Option granted September 8, 2003, (5,473
shares of which are outstanding, fully vested and now treated as a Nonqualified
Stock Option), Consultant may exercise this Nonqualified Stock Option within
three (3) months from the Effective Date of this Agreement. To the extent
Consultant does not exercise this Nonqualified Stock Option within three
(3) months from the Effective Date, the Nonqualified Stock Option granted
September 8, 2003, shall terminate.

iii. With respect to the Incentive Stock Option granted January 30, 2004,
(25,893 shares outstanding, fully vested and now treated as a Nonqualified Stock
Option), Consultant may exercise this Nonqualified Stock Option by the option
expiration date of January 29, 2009, or 12 months following termination of this
Agreement, whichever date is earlier. To the extent Consultant does not exercise
this Nonqualified Stock Option the earlier of January 29, 2009, or 12 months
following termination of this Agreement, this Nonqualified Stock Option shall
terminate.

iv. With respect to the Nonqualified Stock Option granted January 30, 2004,
(34,107 shares outstanding, fully vested ), Consultant may exercise this
Nonqualified Stock Option by the option expiration date of January 29, 2009, or
12 months following termination of this Agreement, whichever date is earlier. To
the extent Consultant does not exercise this Nonqualified Stock Option the
earlier of January 29, 2009, or 12 months following termination of this
Agreement, this Nonqualified Stock Option shall terminate.

d. Expenses. Expenses incurred by Consultant in connection with services
provided by Consultant and authorized in advance in writing by Company shall be
reimbursed by Company to Consultant. Consultant acknowledges and agrees
Consultant is solely responsible for procuring and paying for the services of
any legal or other professional service necessary or appropriate for the
performance of Consultant’s services.

e. No Other Compensation. Consultant acknowledges and agrees, except as
expressly provided in this Agreement, Consultant is not entitled to any other
compensation or benefits from the Company.

5. Termination of Agreement.

a. Due to Death. Consultant’s services shall terminate automatically in the
event of Consultant’s death. Company shall have no obligation to Consultant or
Consultant’s estate for payment of the monthly consulting fee or any other form
of compensation or benefit other than amounts accrued through the date of
Consultant’s death.

b. With Cause, No Compensation Due. Company may terminate this Agreement for
Cause. For purposes of this Agreement, Cause shall mean the occurrence of one or
more of the following events: (i) Consultant’s commission of any fraud against
the Company; (ii) Consultant engaging in any conduct in breach of this
Agreement; (iii) Consultant’s conviction



--------------------------------------------------------------------------------

of any crime involving moral turpitude; (iv) Consultant’s conviction of a
violation of any state or federal law that could result in a material adverse
impact upon the business of the Company, and (v) except as otherwise expressly
permitted in this Agreement, Consultant engaging in other professional
employment or consulting or directly or indirectly participating in or assisting
any business that is a current or potential supplier, customer or competitor of
the Company without first disclosing such relationships in advance in writing to
the President of the Company. No compensation will be due to Consultant if this
Agreement is terminated for Cause other than amounts accrued through the date of
such termination.

c. Discontinuation of Services/Availability; No Compensation Due. This Agreement
shall terminate automatically in the event Consultant elects to discontinue
services or is no longer available or able to render services under the
Agreement. Company shall have no obligation to Consultant for payment of the
monthly consulting fee or any other form of compensation or benefit other than
amounts accrued through the date of Consultant’s election to discontinue
services or due to Consultant’s unavailability or inability to render services
under the Agreement.

6. Termination Obligations.

a. Return of Company Property. Upon termination of this Agreement for any
reason, Consultant agrees to return all Company Property to the Company promptly
but in no event later than two (2) business days following termination of this
Agreement. All equipment and all tangible and intangible information relating to
Company, its employees, its customers and its vendors and business furnished to,
obtained by, or prepared by Consultant or any other person during the course of
or incident to the Term of this Agreement are and shall remain the sole property
of Company (“Company Property”). For purposes of this Agreement, Company
Property shall include, but not be limited to, computer equipment, books,
manuals, records, reports, notes, correspondence, contracts, customer lists,
business cards, advertising, sales, financial, personnel, operations, and
manufacturing materials and information, data processing reports, computer
programs, software, customer information and records, business records, price
lists or information and samples and in each case shall include all copies
thereof in any medium, including paper, electronic and magnetic media and all
other forms of information storage.

b. Termination of Benefits. Unless otherwise set forth above, all benefits to
which Consultant is otherwise entitled shall cease upon termination of this
Agreement.

c. Consultant Cooperation. Following termination of this Agreement, Consultant
shall cooperate fully with Company in all matters including but not limited to
advising the Company of all pending work on behalf of the Company and the
orderly transfer of work to employees or representatives of Company. Upon the
request of Company, Consultant agrees to testify in any proceeding designated by
Company and agrees to cooperate in the defense of any action brought by any
third party against Company related in any way to Consultant’s services to
Company during the Term. Company shall provide legal representation for
Consultant in any such proceeding and shall reimburse reasonable expenses
actually incurred by Consultant in connection with furnishing such testimony.



--------------------------------------------------------------------------------

d. Survival of Obligations. Consultant’s obligations under this Section 6 shall
survive termination of this Agreement.

7. Confidential Information, Third Party Information and Inventions.

a. Company Confidential Information. Consultant will not use or disclose
Confidential Information or Company Property whether before, during or after the
Term, except to the extent required to perform consulting services for Company
or in accordance with instruction or authorization of Company, without prior
written consent of Company or pursuant to process or requirements of law after
Consultant has disclosed such process or requirements to Company so as to afford
it the opportunity to seek appropriate relief therefrom. “Confidential
Information” means any invention of any person in which Company has an interest
and in addition means all information and material that is proprietary to
Company whether or not marked as “confidential” or “proprietary” and which is
disclosed to or obtained by Consultant that relates to Company’s past, present
or future business activities. Confidential Information includes all information
or materials prepared by, for or on behalf of Company and includes, without
limitation, all of the following: designs, drawings, specifications, techniques,
models, data, source code, object code, documentation, diagrams, flow charts,
research, development, processes, procedures, “know-how,” new product or new
technology information, product copies, development or marketing techniques and
materials, development or marketing timetables, strategies and development
plans, including trade names, trademarks, customer, supplier or personnel names
and other information related to customers, suppliers or personnel, pricing
policies, financial information, other information of a similar nature whether
or not reduced to writing or other tangible form and any other trade secrets or
nonpublic business information including Company Property. Confidential
Information is to be broadly defined and includes all information that has or
could have commercial value or other utility in the business in which the
Company is engaged or contemplates engaging and all information of which the
unauthorized disclosure could be detrimental to the interests of the Company
whether or not such information is identified as Confidential Information by the
Company.

b. Third Party Information. Consultant acknowledges during the Term of this
Agreement he may have access to patent, copyright, confidential, trade secret or
other proprietary information of third parties subject to restrictions on the
use or disclosure by Company. During and following the Term of this Agreement,
Consultant will not use or disclose any such information other than as
consistent with the restrictions under this Agreement.

8. Competitive Activity. Consultant shall not be prevented from engaging
anywhere, directly or indirectly (as a principal, shareholder, partner,
director, manager, member, officer, agent, employee, consultant or otherwise),
or be financially interested in any business including in a business involved in
business activities that are the same as, similar to, or in competition with the
business activities carried on by Company or any business that is a current or
potential supplier, customer or competitor of Company; provided, however, that
if such business is a current or potential supplier, customer or competitor of
Company, Consultant shall advise the President of Company in writing of
Consultant’s engagement or investment in such company as soon as reasonably
practicable and, provided further, Consultant shall not use or disclose any
Company Confidential Information, Company Property or Company trade secrets when
engaging or investing in such competitive activities.



--------------------------------------------------------------------------------

9. Interference with Company’s Business.

a. Notwithstanding any other provision of this Agreement, for a period of one
year after termination of this Agreement, Consultant shall not, directly or
indirectly, employ, solicit for employment or advise or recommend to any other
person that such other person employ or solicit for employment any person
employed or under contract (whether as a consultant, employee or otherwise) by
or to Company.

b. Notwithstanding any other provision of this Agreement and to the fullest
extent permitted by law, for a period of one year after termination of this
Agreement Consultant shall not, directly or indirectly, solicit any clients or
customers of Company. Consultant agrees such solicitation would necessarily
involve disclosure or use of Confidential Information or Company Property in
breach of this Agreement.

10. Independent Contractor. Consultant is and throughout this Agreement shall be
an independent contractor under a “work for hire” agency arrangement and not an
employee or partner of Company. All work product developed by Consultant shall
be deemed owned and assigned to Company. This Agreement is not authority for
Consultant to act for Company as its agent or make commitments for Company.
Consultant shall, at Consultant’s sole expense and responsibility, provide all
personnel, equipment and offices necessary to provide the services as well as
any licenses and permits usual or necessary for providing the services
referenced and contemplated in this Agreement. After consulting with the
President of the Company, Consultant is responsible for the means and methods
used in performing consulting services under this Agreement and for determining
his own schedule. Consultant shall not be entitled to nor receive any benefit
normally provided to Company employees such as, but not limited to, vacation
payment, retirement, health care or sick pay.

a. Consultant agrees all right, title and interest in and to all original works
of authorship produced by Consultant or composed in conjunction with services to
be performed by Consultant for Company shall belong to Company and Company shall
have the right to obtain registrations of copyright throughout the world. To the
extent permitted by The Copyright Act (Title 17, United States Code), all works
produced or composed under this Agreement shall be considered works made for
hire and belong to Company. Consultant agrees to assign and does assign to
Company its rights to all works of authorship produced or composed in connection
with this Agreement. Consultant agrees to cooperate with Company to secure or
protect Company’s interest in any copyright relating to this Agreement.

b. In consideration of this Agreement and without additional compensation,
Consultant agrees to and does sell, assign and transfer to Company, its
successors and assignees, the entire right, title and interest in and to all
inventions, discoveries or improvements conceived or first actually reduced to
practice in the performance of services arising out of this Agreement and to all
applications for and Letters Patent covering same, as well as any reissues,
divisions and extensions of said applications or Letters Patent. Consultant
further agrees to furnish



--------------------------------------------------------------------------------

Company with complete information on each such invention, discovery or
improvement and to make, execute and deliver to Company all patents or patent
applications as well as all papers, documents, affidavits, statements or other
instruments in such form, terms and contents as required by Company in or
incident to the prosecution of any applications for patent filed by Consultant
or Company with respect to such inventions, discoveries or improvements or in
the adjustment or settlement of any interference or other actions or proceedings
in which such applications may become involved. Before final payment is made
under this Agreement, Consultant shall furnish to Company either complete
information with respect to inventions, discoveries or improvements conceived or
actually reduced to practice in connection with services performed under this
Agreement or provide a statement declaring no inventions, discoveries or
improvements emanated from such services. Such information or statement shall be
provided to Company pursuant to the notice provisions of this Agreement.

11. Taxes. Consultant shall pay all federal, state, local and other taxes due as
a result of Consultant’s compensation under this Agreement including estimated
taxes. Consultant agrees to defend, indemnify and hold harmless Company for any
claims, losses, costs, fees, liabilities, damages or injuries threatened or
suffered by Company arising out of or related to Consultant’s breach of this
condition.

12. Representations and Warranties. Consultant represents and warrants;
(a) Consultant has no obligations legal or otherwise inconsistent with the terms
of this Agreement or with Consultant’s undertaking this relationship with
Company, (b) to abide by all federal, state, local and all other laws,
ordinances and regulations and to not violate any applicable law, rule or
regulation or any proprietary or other right of any third party, (c) Consultant
will not use in the performance of his responsibilities under this Agreement any
confidential information or trade secrets of any other person or entity and
(d) Consultant has not entered into or will enter into any agreement (whether
oral or written) in conflict with this Agreement.

13. Indemnification. Consultant agrees to indemnify, defend and hold harmless
Company from and against all claims, demands and actions and any liabilities,
damages or expenses resulting therefrom, including court costs and reasonable
attorney fees, arising out of or relating to services performed by Consultant
under this Agreement or the representations and warranties made by Consultant
under this Agreement. Consultant’s obligations under this Section shall survive
the termination for any reason of this Agreement.

14. Arbitration. Any dispute, controversy or claim arising from, out of or in
connection with or relating to this Agreement, or any breach or alleged breach
of this Agreement, except allegations of violations of Federal or State
securities laws, may upon the request of either party involved be submitted to
Judicial Arbitration and Mediation Services, Inc., or any other organization
utilizing retired judges as arbitrators, and settled by binding final
arbitration in the City of San Diego, California (or at any other place or under
any other form of binding arbitration mutually acceptable to the parties
involved). The federal rules of evidence and discovery as applied in the
Southern District of California shall apply to the arbitration proceeding. Any
award rendered shall be final, binding and conclusive upon the Parties and shall
be non-appealable and a judgment thereon may be entered in the highest court of
the forum, state or federal, having jurisdiction. The expenses of the
arbitration shall be awarded by the arbitrator to the prevailing party and any
award may include the costs, fees and expenses of a party’s attorneys if the
arbitrator expressly provides.



--------------------------------------------------------------------------------

15. Release. This Agreement is intended to replace Consultant and Company’s
current Amended and Restated Employment Agreement dated effective January 30,
2004. Consultant, in consideration of terminating his employment with Company
and in consideration of replacing the Amended and Restated Employment Agreement
dated effective January 30, 2004, with this Consulting Agreement is willing to
enter into this release. Consultant and Company desire to settle and compromise
all possible claims between them arising out of their relationship to date
including Consultant’s former employment with Company and the termination of
Consultant’s employment with the Company as of the Effective Date and to provide
for a general release of all claims relating to termination of Consultant’s
former employment and termination of the Amended and Restated Employment
Agreement dated effective January 30, 2004. Consultant, in consideration of
terminating his employment with Company on the Effective Date and in
consideration of entering into this Consulting Agreement, further acknowledges
and agrees as follows:

a. Consultant unconditionally, irrevocably and absolutely releases and
discharges Company, its directors, officers, employees, volunteers, agents,
attorneys, stockholders, insurers, successors and/or assigns and any related,
parent or subsidiary entity, from all losses, liabilities, claims, demands,
causes of action or suits of any type, whether in law or in equity, related
directly or indirectly or in any way in connection with any transaction, affairs
or occurrences between them to date, including, but not limited to, Consultant’s
employment with the Company, the termination of said employment and the
termination of the Amended and Restated Employment Agreement dated effective
January 30, 2004 (“Released Claims”). Consultant agrees and understands this
Agreement further applies without limitation to all wage claims, tort and/or
contract claims, claims for wrongful termination and claims arising under Title
VII of the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Equal Pay Act, the California Fair
Employment and Housing Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the California Labor Code, all federal or state statutes or
provisions governing discrimination in employment and the California Business
and Professions Code.

b. Consultant irrevocably and absolutely agrees Consultant will not prosecute
nor allow to be prosecuted on Consultant’s behalf in any administrative agency
whether federal or state or in any court whether federal or state any claim or
demand of any type related to the Released Claims and all other matters released
above, it being an intention of the parties that with the execution by
Consultant of this Agreement, Company, its officers, directors, employees,
volunteers, agents, attorneys, stockholders, successors and/or assigns and all
related, parent or subsidiary entities will be absolutely, unconditionally and
forever discharged of and from all obligations to or on behalf of Consultant
related in any way to the Released Claims and all other released matters.

16. Civil Code Section 1542 Waiver. Consultant expressly accepts and assumes the
risk that if facts with respect to matters covered by this Agreement and the
Released Claims are found hereafter to be other than or different from the facts
now believed or assumed to be true,



--------------------------------------------------------------------------------

this Agreement shall nevertheless remain effective. It is understood and agreed
this Agreement shall constitute a general release and shall be effective as a
full and final accord and satisfaction and as a bar to all actions, causes of
action, costs, expenses, attorney fees, damages, claims and liabilities
whatsoever, whether or not now known, suspected, claimed or concealed pertaining
to the Released Claims. Consultant acknowledges Consultant is familiar with
California Civil Code §1542, which provides and reads as follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

Consultant expressly waives and relinquishes all rights or benefits Consultant
may have under or which may be conferred upon Consultant by the provisions of
California Civil Code §1542 as well as any other similar state or federal
statute or common law principle to the fullest extent Consultant may lawfully
waive such rights or benefits pertaining to the released claims. The releases
contained in this Agreement, including the waiver under Civil Code §1542,
expressly exclude the release of any future claims between Consultant and
Company arising during the Term of this Agreement.

17. Miscellaneous Provisions.

a. Entire Agreement. This Agreement and any attachments and/or exhibits contains
the entire agreement between the Parties. It supersedes all other agreements
either oral or in writing between the Parties with respect to Consultant’s
employment by the Company. Each party to this Agreement acknowledges no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, that are not
included in this Agreement and each party acknowledges no other agreement,
statement or promise not contained in this Agreement shall be valid or binding.

b. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

c. Severability. Should any part or provision of this Agreement be held by a
court of competent jurisdiction to be illegal, unenforceable, invalid or void,
the remaining provisions of this Agreement shall continue in full force and
effect and the validity of the remaining provisions shall not be affected by
such holding.

d. Attorneys Fees. If any arbitration or legal proceeding is brought to enforce,
interpret or apply this Agreement, or because of an alleged breach, default or
misrepresentation in connection with any provision of this Agreement or other
dispute concerning this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys fees incurred in connection with such
arbitration or legal proceeding. The term “prevailing party” shall mean the
party which is entitled to recover its costs in the proceeding under applicable
law or the party designated as such by the court or the arbitrator.

e. Interpretation. This Agreement shall be construed as a whole according to its
fair meaning and not in favor of or against any party. By way of example and not
in



--------------------------------------------------------------------------------

limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement. The headings and captions contained in this
Agreement are for convenience of reference only and shall not constitute a part
of this Agreement and shall not be used in the construction or interpretation of
this Agreement.

f. Amendment; Waiver. This Agreement may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
the President or Chief Executive Officer of the Company and Consultant, the
terms of which were approved in advance in writing by the Company’s Board of
Directors. The failure of either party at any time to require the performance by
the other party of any provision shall in no way affect the full right to
require such performance at any time thereafter nor shall the waiver by either
party of a breach of any provision be taken or held to be a waiver of any
succeeding breach of such provision or waiver of the provision itself or a
waiver of any other provision of this Agreement.

g. Assignment. This Agreement is binding on and is for the benefit of the
Parties and their respective successors, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by Company (except to an affiliate of the Company or
to a person, as defined herein, in accordance with a Change in Control) or by
Consultant.

h. No Restrictions; No Violation. Consultant represents and warrants that:
(i) Consultant is not a party to any agreement that would restrict or prohibit
Consultant from entering into this Agreement or performing fully Consultant’s
obligations hereunder; and (ii) the execution by Consultant of this Agreement
and the performance by Consultant of Consultant’s obligations and duties
pursuant to this Agreement will not result in any breach of any other agreement
to which Consultant is a party.

i. Counterparts. This Agreement may be executed in counterparts each of which
will be deemed an original copy of this Agreement and all of which when taken
together will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
Parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

j. Legal Representation; Independent Counsel. The law firm of Fisher Thurber LLP
has prepared this Agreement on behalf of the Company based on the Company’s
instructions. Fisher Thurber LLP does not represent any other party to this
Agreement. In executing this Agreement, Consultant represents Consultant has
neither requested nor been given legal advice or counsel by Fisher Thurber LLP
or any of its attorneys. Consultant is aware of Consultant’s right to obtain
separate legal counsel with respect to the negotiation and execution of this
Agreement and acknowledges Fisher Thurber LLP has recommended that Consultant
retain Consultant’s own counsel for such purpose. Consultant further
acknowledges Consultant; (i) has read and understands this Agreement and its
exhibits and attachments, (ii) has had the



--------------------------------------------------------------------------------

opportunity to retain separate counsel in connection with the negotiation and
execution of this Agreement, and (iii) has relied on the advice of separate
counsel with respect to this Agreement or made the conscious decision not to
retain counsel in connection with the negotiation and execution of this
Agreement.

k. Notice. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
(i) delivery by hand (with written confirmation of receipt), (ii) two business
days after deposit with a nationally and internationally recognized overnight
delivery service (receipt requested, delivery prepaid), or (iii) five
(5) business days after deposit if sent by registered or certified mail, return
receipt requested, postage prepaid and addressed to the intended recipient.
Notices shall be sent in each case to the appropriate addresses indicated for
each party below, or to such other addresses as a party may designate in writing
by notice to the other party. If a specific contact person is designated in a
provision, notice concerning the subject matter of such provision shall be
directed to such person. The address or the name of any party or contact person
or other number may be changed by sending notice in the manner set forth above:

 

If to NAI:

  If to Dr. John A. Wise:

Natural Alternatives International, Inc.

  Dr. John A. Wise

1185 Linda Vista Drive

 

1185 Linda Vista Dr.

San Marcos CA 92078

 

San Marcos, CA 92078

Attn: President or Chief Operating Officer

 

with a copy to:

 

Fisher Thurber LLP

 

4225 Executive Square, Suite 1600

 

La Jolla CA 92037

 

Attention: David A. Fisher

 

[signature page follows]



--------------------------------------------------------------------------------

The Parties have executed this Agreement effective as of the Effective Date.

 

COMPANY    CONSULTANT

Natural Alternatives International, Inc.,

a Delaware corporation

  

Dr. John A. Wise,

an individual

By:  

/s/ Randell Weaver

  

/s/ Dr. John A. Wise

  Randell Weaver, President    Dr. John A. Wise



--------------------------------------------------------------------------------

John A. Wise

Stock Options

 

Type of Security

   Date of
Issuance   

Basis of
Issuance

   Date of
Disposition   

Basis of

Disposition

   Outstanding    Number  

1992 Incentive Stock Option Plan – TERMINATED

   9/9/93    Original Issue    9/8/98    Option Exercised    No    58,888  

1992 Incentive Stock Option Plan – TERMINATED

   9/9/93    Original Issue    6/30/98    Option Exercised    No    47,112  

1992 Incentive Stock Option Plan – TERMINATED

   1/21/98    Original Issue    1/20/03    Expired    No    45,000  

1994 Nonqualified Stock Option Plan – TERMINATED

   1/24/95    Original Issue    1/23/99    Expired    No    60,000  

1999 Omnibus Equity Incentive Plan

   2/10/00    Original Issue       Cancelled – terms
of employment not met    No    20,000  

1999 Omnibus Equity Incentive Plan

   8/28/00    Original Issue          Yes    40,000  

1999 Omnibus Equity Incentive Plan

   8/20/02    Original Issue    9/25/06    Option Exercised    No    30,000  

1999 Omnibus Equity Incentive Plan

   9/8/03    Option Grant          Yes    5,473 *

1999 Omnibus Equity Incentive Plan

   9/8/03    Original Issue          Yes    24,527  

1999 Omnibus Equity Incentive Plan

   1/30/04    Original Issue          Yes    34,107  

1999 Omnibus Equity Incentive Plan

   1/30/04    Original Issue          Yes    25,893 * Total Outstanding Shares:
   130,000  

--------------------------------------------------------------------------------

* Now treated as a Nonqualified Stock Option

Company Name: Natural Alternatives International, Inc.

Exhibit A